UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under §240.14a-12 YuMe, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: YUME,INC. 1204 Middlefield Road Redwood City, California 94063 April 1, 2014 Dear Stockholder: You are cordially invited to attend the YuMe, Inc. (the "Company") 2014 Annual Meeting of Stockholders on Thursday, May 22, 2014 at 10:00 a.m., local time. The meeting will be held at the offices of Fenwick & West LLP, 801 California Street, Mountain View, CA 94041. The formal notice of the 2014 Annual Meeting of Stockholders and the proxy statement, both of which accompany this letter, provide details regarding the business to be conducted at the meeting including proposals to elect directors and the ratification of the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm of the Company for the year ending December31, 2014 . Whether or not you attend the 2014 Annual Meeting of Stockholders, it is important that your shares be represented and voted at the meeting. After reading the proxy statement, please promptly vote and submit your proxy. You may vote by telephone or through the Internet or request, sign and return a proxy card. Your vote is important. Your shares cannot be voted unless you vote your proxy or attend the 2014 Annual Meeting of Stockholders in person. The Board of Directors and management look forward to seeing you at the 2014 Annual Meeting of Stockholders. Sincerely, Jayant Kadambi Chief Executive Officer YOUR VOTE IS IMPORTANT In order to ensure your representation at the meeting, whether or not you plan to attend the meeting, please vote your shares as promptly as possible by telephone, over the Internet by following the instructions on your Notice or, if you receive your proxy materials by U.S. mail, by following the instructions on your proxy card. Your participation will help to ensure the presence of a quorum at the meeting. Even if you have voted by proxy, you may still vote in person if you attend the meeting. Please note, however, that if your shares are held of record by a broker, bank or other nominee and you wish to vote at the meeting, you must obtain a proxy issued in your name from that record holder. YUME,INC. 1204 Middlefield Road Redwood City, California, 94063 NOTICE OF 2 To Be Held On May 22, 2014 The 2014 Annual Meeting of Stockholders of YuMe,Inc. , a Delaware corporation (the"Company"),will be held on Thursday, May 22, 2014 at 10:00a.m . local time at the offices of Fenwick & West LLP, 801 California Street, Mountain View, CA 94041 for the following purposes as more fully described in the accompanying proxy statement: 1. To elect the three Class I director nominees named herein to hold office until the 2017 Annual Meeting of Stockholders and until their successors are duly elected and qualified. 2. To ratify the selection by the Audit Committee of the Board of Directors of the Companyof PricewaterhouseCoopers LLP as the independent registered public accounting firm of the Company for the year ending December31, 2014. 3. To conduct any other business properly brought before the meeting. The record date for the 2014 Annual Meeting of Stockholders is March 27, 2014. Only stockholders of record at the close of business on that date may vote at the 2014 Annual Meeting of Stockholders or any adjournment thereof. For ten days prior to the meeting, a complete list of the stockholders entitled to vote at the meeting will be available during ordinary business hours at our headquarters for examination by any stockholder for any purpose relating to the meeting. A notice regarding the internet availability of proxy materials ("Notice") is being mailed to stockholders of record as of the record date beginning on or about April 1, 2014. The Notice contains instructions on how to access our proxy statement for the 2014 Annual Meeting of Stockholders and our Annual Report on Form 10-K for the year ended December 31, 2013 (together, the "proxy materials"). The Notice also provides instructions on how to vote online and how to receive a paper or email copy of proxy materials by mail. For questions regarding your stock ownership, if you are a registered holder, you can contact our transfer agent, Continental Stock Transfer & Trust, through their website at www.continentalstock.com or by phone at 1(800)509-5586. By Order of the Board of Directors Paul T. Porrini Executive Vice President, General Counsel and Secretary Redwood City, California April 1, 2014 Whether or not you expect to attend the meeting, we encourage you to read the proxy statement and vote by telephone or through the Internet, or request, sign and return your proxy card as soon as possible, so that your shares may be represented at the meeting. Important Notice Regarding the availability of proxy materials This Proxy Statement and the 2013 Annual Report are available at: www.proxyvote.com TABLE OF CONTENTS Item Page INFORMATION CONCERNING SOLICITATION AND VOTING 1 PROPOSAL 1: ELECTION OF DIRECTORS 6 Number of Directors; Board Structure 6 Nominees 6 Directors Continuing in Office until the 2015 Annual Meeting of Stockholders 7 Directors Continuing in Office until the 2016 Annual Meeting of Stockholders 8 PROPOSAL 2: RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 9 Independent Registered public Accounting Firm Fees 9 Pre-Approval Policies and Procedures 9 CORPORATE GOVERNANCE 10 Director Independence 10 Board Leadership Structure 10 Role of the Board in Risk Oversight 10 Executive Sessions of Independent Directors 10 Meetings of the Board 11 Information Regarding Committees of the Board 11 Communications with the Board 14 Codes of Conduct 14 Corporate Governance Guidelines 14 REPORT OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS 15 EXECUTIVE OFFICERS WHO ARE NOT DIRECTORS 16 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 17 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 19 EXECUTIVE COMPENSATION 20 2013 Summary Compensation Table 22 Outstanding Equity Awards at December 31, 2013 23 Stock Options Exercises and Stock Vested During 2013 23 Post-Employment Compensation 25 DIRECTOR COMPENSATION FOR YEAR ENDED DECEMBER 31, 2013 26 TRANSACTIONS WITH RELATED PARTIES 28 HOUSEHOLDING OF PROXY MATERIALS 30 OTHER MATTERS 31 YUME,INC. 1204 Middlefield Road Redwood City, CALIFORNIA, 94063 PROXY STATEMENT
